                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

Dixon O’Brien, et al.

             Plaintiffs,                      Case No. 18-cv-01310

             v.
                                              Judge John Robert Blakey
Village of Lincolnshire, et al.

             Defendants.

                     MEMORANDUM OPINION AND ORDER

      On December 7, 2018, this Court issued a memorandum opinion and order

granting Defendants’ motion to dismiss with prejudice as to Plaintiffs’ federal claims,

and declining to exercise its supplemental jurisdiction over Plaintiffs’ remaining

state-law claims. [85] [86]. On January 4, 2019, Plaintiffs filed a two-part motion

that contains: (1) a Rule 59(e) motion to alter or amend judgment, [88] ¶¶ 1−25; and

(2) a request that this Court confirm it dismissed Plaintiffs’ state-law claims without

prejudice when it declined to exercise supplemental jurisdiction over them, id. ¶ 26.

For the reasons explained below, this Court denies Plaintiffs’ motion to alter or

amend judgment and confirms that it dismissed Plaintiffs’ state-law claims without

prejudice.

I.    Background

      This Court incorporates by reference, and presumes familiarity with, its prior

opinion granting Defendants’ motion to dismiss, [86], and thus only briefly revisits

the facts from which this case arose.



                                          1
      Plaintiffs, Dixon O’Brien, John Cook, the International Union of Operating

Engineers, Local 150, AFL-CIO (“Local 150”), and the Chicago Regional Council of

Carpenters, United Brotherhood of Carpenters and Joiners of America (“Carpenters”)

(collectively “the Unions”), sued Defendants the Village of Lincolnshire and the

Illinois Municipal League (“IML”) on February 21, 2018, bringing both federal and

state-law claims. [1] [40].

      On August 3, 2018, Defendants filed a motion to dismiss Plaintiffs’ Third

Amended Complaint (“TAC”).       [50].   On December 7, 2018, this Court granted

Defendants’ motion to dismiss [50] with prejudice as to Plaintiffs’ federal claims and

declined to exercise its supplemental jurisdiction over Plaintiffs’ remaining state-law

claims. [85] [86]. Relevant to the present motion, this Court found that: (1) the

government speech doctrine applies to the IML, [86] at 12−15; and (2) the IML’s

allegedly political activity did not warrant an exception to the government speech

doctrine, id. at 15−17.

      On January 4, 2019, Plaintiffs filed a two-part motion. [88]. First, Plaintiffs

brought a Rule 59(e) motion to convert this Court’s prior order to a dismissal without

prejudice, based upon newly discovered evidence. Id. at 1. Plaintiffs’ motion does not

request leave to file a Fourth Amended Complaint, but they do state that they intend

to request leave to do so if this Court grants their Rule 59(e) motion. Id. Second,

Plaintiffs seek confirmation that this Court dismissed their state law claims without

prejudice when it declined to exercise supplemental jurisdiction over them. Id. at




                                          2
1−2. Defendants filed a response to Plaintiffs’ Rule 59(e) motion on January 18, 2019.

[91].

II.     Legal Standard

        Courts may grant Rule 59(e) motions only “if there has been a mistake of law

or fact or new evidence has been discovered that is material and could not have been

discovered previously.” Figgie Int’l, Inc. v. Miller, 966 F.2d 1178, 1180 (7th Cir. 1992).

To succeed on a Rule 59(e) motion, “the movant must ‘clearly establish’ one of the

aforementioned grounds for relief.” Jones v. Chi. Bd. of Educ., No. 13 C 4732, 2015

WL 1158271, at *2 (N.D. Ill. Mar. 11, 2015) (quoting Harrington v. City of Chi., 433

F.3d 542, 546 (7th Cir. 2006)).

        To prevail on a Rule 59(e) motion based upon newly discovered evidence, the

moving party must “show not only that [the] evidence was newly discovered or

unknown to it until after the hearing, but also that it could not with reasonable

diligence have discovered and produced such evidence during the pendency of the

motion.” Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269

(7th Cir. 1996) (quoting Engelhard Indus., Inc. v. Research Instrumental Corp., 324

F.2d 347, 352 (9th Cir. 1963), cert. denied, 377 U.S. 923 (1964)). In other words,

“evidence available to a movant prior to judgment and during the pendency of a

motion is not ‘newly discovered’ for the purposes of Rule 59(e).” Guaranteed Rate,

Inc. v. Barr, No. 12 C 5362, 2013 WL 2452293, at *2 (N.D. Ill. 2013); see also In re

Prince, 85 F.3d 314, 324 (7th Cir. 1996) (A “Rule 59(e) motion cannot be used to

present evidence that could and should have been presented prior to the entry of final



                                            3
judgment.”) (quoting Retired Chicago Police Ass’n v. City of Chicago, 76 F.3d 856, 867

(7th Cir. 1996)).

       Whether “to grant a [Rule 59(e)] motion . . . is a matter squarely within the

court’s discretion.” Jones, 2015 WL 1158271, at *1 (citing Caisse Nationale, 90 F.3d

at 1270).    Moreover, motions under Rule 59(e) “should only be granted in rare

circumstances.” Id. (citing Bank of Waunakee v. Rochester Cheese Sales, Inc., 906

F.2d 1185, 1191 (7th Cir. 1990)).

III.   Analysis

       To support their motion, Plaintiffs claim they possess “newly discovered

evidence”—obtained through discovery while the parties’ motion to dismiss was

pending—which shows that the IML operates as a private organization, rather than

a public entity, for purposes of the government speech doctrine. [88] ¶ 16. This

evidence consists of: (1) the IML’s response to Plaintiffs’ Illinois Freedom of

Information Act (“FOIA”) request, dated September 17, 2018, in which the IML stated

that it does not constitute a public body for purposes of the Act, [88] ¶¶ 12−13, [88-1]

at 138 (Exhibit H)1; (2) IML Executive Director Brad Cole’s testimony that the IML

sometimes uses a “strategic political communications” firm to help facilitate its

agenda, [88] ¶ 13, [88-1] at 147 (Exhibit F at 99−101); (3) Cole’s testimony that the

IML paid for membership in various groups, such as the National League of Cities

and the National Civic League, [88] ¶ 12, [88-1] at 121 (Exhibit F at 119); and (4)

Cole’s testimony that the IML made a donation to its Board President’s deceased


1Plaintiffs filed multiple exhibits under a single docket number. To prevent confusion when citing to
such an exhibit, this Court will clarify both the docket number and the individual exhibit letter.

                                                 4
wife’s memorial of choice—a Catholic School, [88] ¶ 12, [88-1] at 132 (Exhibit F at

222). 2

          Notably, Plaintiffs fail to explain why these documents constitute “material”

evidence for purposes of Rule 59(e). For example, Plaintiffs fail to explain why the

IML’s purported public entity status under the Illinois FOIA pertains to its status

under the government speech doctrine. [88] ¶¶ 13, 23. They ignore Cole’s testimony

that the “strategic political communications” firm does not determine the IML’s

“principles or policies” or “dictate [its] legislative agenda,” but instead helps with

media communications, [88-1] at 118 (Exhibit F at 99). Plaintiffs also fail to explain

why membership in national and local government groups constitutes impermissible

political activity under the government speech doctrine. [88] ¶ 25; [88-1] at 109, 121,

129 (Exhibit F at 11−12, 119, 199−200). Finally, they fail to explain how a single

memorial donation transforms the IML into a private entity for purposes of the

government speech doctrine. [88] ¶¶ 12, 25; [88-1] at 132 (Exhibit F at 222). In short,

Plaintiffs fail to meet their burden of “clearly establish[ing]” that this Court should

reverse its prior judgment. Jones, 2015 WL 1158271, at *2.

          And notwithstanding any of the documents’ materiality, Plaintiffs cannot

establish that the documents constitute “newly discovered evidence.” Specifically,

Plaintiffs fail to show that they could not, with reasonable diligence, have obtained,

and argued, the “newly discovered” evidence prior to this Court’s December 7th ruling

[86]. In fact, Cole’s deposition—the latest of the events during which Plaintiffs


2This Court has considered all 147 pages of discovery Plaintiffs submitted in support of their motion.
The documents referenced above constitute representative samples.

                                                  5
claimed to have discovered “new evidence”—occurred on November 12, 2018. [88-1]

at 107 (Exhibit F). Thus, at a minimum, Plaintiffs obtained all of the supposedly

“newly discovered” evidence 25 days before this Court issued its Dismissal Order.

      Guaranteed Rate v. Barr persuades this Court in finding that Plaintiffs fail to

proffer “newly discovered” evidence.      2013 WL 2452293.        In Barr, plaintiff

Guaranteed Rate filed a Rule 59(e) motion to alter or amend the court’s dismissal

order against it based upon 7,399 individual documents; Guaranteed Rate received

these documents seven weeks prior to the court’s ruling on the motion to dismiss. Id.

at *2−3.   The court subsequently denied Guaranteed Rate’s Rule 59(e) motion

because:

      [E]ven assuming [Defendant’s] document production proved too
      voluminous for a timely substantive review, Guaranteed Rate could
      easily have informed the Court of the production and sought the Court’s
      leave to file a Second Amended Complaint. Or, at the very least,
      Guaranteed Rate could have requested an extension of time or stay of
      the briefing schedule so that it could review the documents provided by
      [Defendant] to determine whether a Second Amended Complaint would
      be appropriate. Instead Guaranteed rate decided to wait for this Court
      to review and issue a lengthy memorandum on its deficient and dated
      Amended Complaint before mentioning that it had obtained new
      evidence. Guaranteed Rate is not entitled to wait and see what the
      district court says before making any changes to the complaint—because
      it would impose unnecessary costs and inefficiencies on both the courts
      and party opponents.

Id. at *3 (internal citations omitted).

      Here, as in Guaranteed Rate, Plaintiffs obtained their “newly discovered”

evidence approximately four weeks before this Court entered its Dismissal Order,

[85] [86], yet failed to inform this Court of any need to amend their complaint or

obtain any other relief. In fact, at a discovery hearing on November 29, 2018, in open

                                          6
court, Plaintiffs’ counsel admitted that nothing in the discovery would change how

they drafted the TAC, and thus that it would fall or stand on its allegations at that

time. Nevertheless, just as in Barr, Plaintiffs decided to wait for this Court to review

and issue a memorandum on its TAC before proffering new documents that could

supposedly “cure” issues raised in the dismissal order, [88] at 10.

       Finally, Plaintiffs argue that rather than seek leave to file a Fourth Amended

Complaint, it planned to file a motion for summary judgment “no later than December

14, 2018.” [88] ¶ 14. This argument does not change this Court’s analysis, because

Rule 59(e) “does not provide a vehicle for a party to undo its own procedural failures,

and it certainly does not allow a party to introduce new evidence or advance

arguments that could or should have been presented to the district court prior to

judgment.” Guaranteed Rate, 2013 WL 2452293, at *3 (quoting Popovits v. Circuit

City Stores, Inc., 185 F.3d 726, 730 (7th Cir. 1999); see also Fannon v. Guidant Corp.,

583 F.3d 995, 1003 (7th Cir. 2009) (affirming denial of Rule 59(e) motion, finding that

district court was “entitled to take into account the fact that plaintiffs . . . apparently

made a strategic decision not to put their new evidence into the record before the

court ruled on [the defendant’s] motion to dismiss.”).

       Accordingly, this Court denies the portion of Plaintiffs’ motion that requests,

pursuant to Rule 59(e), this Court alter its judgment, [88], because it is based upon

evidence that was neither “newly discovered” nor incapable of presentation prior to

this Court’s December 7th, 2018 judgment.




                                            7
      Additionally, Plaintiffs request that this Court confirm it dismissed their state-

law claims (Counts IV and V of the Third Amended Complaint) without prejudice.

[88] at 13. In its prior motion to dismiss opinion, this Court declined to exercise

supplemental jurisdiction over Plaintiffs’ remaining state-law claims. [86] at 18.

Accordingly, this Court confirms that it dismissed Counts IV and V without prejudice,

and to prevent any future confusion, expressly states that the prior dismissal order

[85] was a dismissal without prejudice with respect to Plaintiffs’ state-law claims.

See, e.g., Williams Elecs. Games, Inc. v. Garrity, No. 97 C 3743, 2005 WL 2284280, at

*4−5 (N.D. Ill. 2005) (declining to exercise supplemental jurisdiction over state-law

claims and thus dismissing those claims without prejudice).

IV.   Conclusion

      For the reasons explained above, this Court denies Plaintiffs’ Rule 59(e) motion

to alter or amend judgment [88] and grants the request for clarification confirming

that its prior dismissal order [85] was without prejudice as to Plaintiffs’ state-law

claims. All dates and deadlines are stricken.

Dated: January 24, 2019

                                                Entered:



                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge




                                          8
